UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4419


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REYNALDO CALDERON, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   David A. Faber,
Senior District Judge. (7:12-cr-00037-FA-1)


Submitted:   April 18, 2016                 Decided:   April 26, 2016


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reynaldo Calderon pled guilty in accordance with a written

plea agreement to: conspiracy to commit Hobbs Act robbery, 18

U.S.C. § 1951 (2012); using and carrying a firearm during and in

relation to a crime of violence, 18 U.S.C. § 924(c)(1)(B)(i)

(2012); conspiracy to distribute and to possess with intent to

distribute more than five kilograms of cocaine, 21 U.S.C. § 846

(2012);    kidnapping        resulting      in       death,     18   U.S.C.    § 1201(a)

(2012); and kidnapping, 18 U.S.C. § 1201(a) (2012).                             Calderon

was sentenced to life in prison and a consecutive term of 120

months.     He       now   appeals.        His       attorney    has   filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

that the district court erred in not granting the Government’s

motion    for    a    departure     based       on       substantial   assistance     but

stating    that      there    are     no    meritorious         issues   for    appeal.

Calderon was advised of his right to file a pro se supplemental

brief but did not file such a brief.                      The United States moves to

dismiss    the       appeal    based       on        a    waiver-of-appellate-rights

provision in the plea agreement.                     Calderon opposes the motion.

We affirm in part and dismiss in part.

     The appeal waiver did not apply to Calderon’s convictions.

Having reviewed the entire record, we hold that: the district

court substantially complied with Fed. R. Crim. P. 11; there was



                                            2
a factual basis for the plea; and the plea was knowingly and

voluntarily entered.           Accordingly, we affirm the convictions.

     In the plea agreement, Calderon waived his right to appeal

his sentence, with certain exceptions not applicable here.                             Upon

review of the record, we conclude, given the totality of the

circumstances, that the waiver is valid and enforceable.                                 We

further find that the sentencing issue Calderon seeks to raise

on appeal falls within the scope of the waiver.                               See United

States    v.    Blick,        408    F.3d       162,    168-69      (4th    Cir.     2005).

Accordingly, we grant the motion to dismiss Calderon’s appeal of

his sentence.

     Pursuant to Anders, we have reviewed the entire record for

meritorious,      nonwaivable          issues        and    have    found    none.      We

therefore      affirm    in    part       and   dismiss       in   part.      This    court

requires that counsel inform Calderon, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Calderon requests that such a petition be filed, but

counsel   believes       that       the   petition         would   be   frivolous,     then

counsel   may    move    in     this      court      for    leave   to     withdraw   from

representation.         Counsel’s motion must state that a copy of the

motion was served on Calderon.                      We dispense with oral argument

because the facts and legal contentions are adequately presented




                                                3
in the materials before the court and argument would not aid the

decisional process.



                                               AFFIRMED IN PART;
                                               DISMISSED IN PART




                               4